United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1053
Issued: October 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 11, 2007 terminating her compensation
and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits.
FACTUAL HISTORY
On August 15, 2006 appellant, then a 50-year-old mail handler filed a traumatic injury
claim alleging that on August 5, 2006 a bundle of magazines fell onto her head resulting in
muscle strain. On October 20, 2006 the Office accepted her claim for neck sprain.
Further medical evidence was received following the acceptance of the claim. In a
December 7, 2006 note, Dr. William Richardson, Board-certified in family medicine, requested

that appellant be evaluated by a physical therapist for neck pain and headache and be treated as
needed. In a December 14, 2006 note, he stated that appellant was hit on the head by a bundle of
magazines on August 5, 2006 while at work. Dr. Richardson found muscle spasms and trigger
points in the neck, diagnosed musculoskeletal neck pain and headaches, and recommended
medications and physical therapy.
By letter dated December 7, 2006, the Office advised appellant that information had been
received from her treating physician indicating that she had sustained a recurrence of disability.
It requested further information from her. Appellant responded by letter received on
December 28, 2006 indicating that her pain had intensified greatly, that she remained on light
duty but that she could not perform a different assignment requested by her supervisor. On
January 24, 2007 the Office denied appellant’s claim for a recurrence of total disability.
On February 26, 2007 the Office denied appellant’s request for a shoulder condition to be
included as a consequential injury of her claim.
On March 28, 2007 appellant requested an oral hearing.
On March 29, 2007 appellant accepted an offer of modified duty for four and a half hour
shifts. On May 3, 2007 the Office denied appellant’s recurrence claim beginning on
March 29, 2007.
In a May 10, 2007 decision, the Office denied appellant’s hearing request finding that it
was untimely.
In a May 16, 2007 letter, the field nurse assigned by the Office asked Dr. Richardson to
select one of three doctors: Dr. R. Peter Mirkin, a Board-certified orthopedic surgeon, Dr. Tom
Reinsel or Dr. Michael Chabot, to treat appellant.
In a May 17, 2007 note, Dr. Richardson requested that Dr. Mirkin evaluate and treat
appellant for chronic neck pain.
In a May 23, 2007 letter, Dr. Mirkin stated that he was evaluating appellant for a second
opinion evaluation only. He stated that appellant related the August 5, 2006 injury when a
bundle struck her in the head. Dr. Mirkin also stated that he reviewed reports from
Dr. Richardson which documented extensive treatment. He performed a physical examination
finding that her range of motion of the cervical spine was 90 percent of normal with no spasms,
motor and sensory examination intact and normal peripheral pulses. Dr. Mirkin reviewed the
computerized tomography (CT) scan and did not see any new disc herniation or severe
degenerative changes above and below the fusion at C5-6. He opined that appellant had cervical
spondylosis. Dr. Mirkin noted that she “may have had a strain but certainly her symptomatology
has persisted for much longer than a strain should.” He found no objective reason for appellant’s
persistent symptomatology. Dr. Mirkin recommended that a myleogram be performed.
On May 30, 2007 a CT cervical spine myelography was performed by Dr. Lubuan Wang,
Board-certified in radiology, and revealed postsurgical changes at C5-6, that alignment was near
anatomic with straightening of normal lordotic curvature which could suggest underlying muscle
spasm. Dr. Wang diagnosed minimal posterior osteophytes at C5-6 and C6-7 without central
2

canal stenosis and found no central canal stenosis or neural foraminal stenosis identified within
the limits of the examination.
In a June 6, 2007 letter, Dr. Mirkin stated that he saw appellant for a second medical
evaluation. He reviewed the myelogram and found signs of a fusion at C5-6, minimal
spondylosis, no compression of nerve roots and no herniated disc and no evidence of
neuroforaminal stenosis. Dr. Mirkin stated that her examination was unchanged. Appellant
reported to Dr. Mirkin that her neck was swollen but he did not see it. Dr. Mirkin stated that he
was unable to find a structural abnormality of her neck as a result of her work injury therefore
there was no reason to pose restrictions on her as a result of her neck condition. He found
appellant had reached maximum medical improvement from her work injury and could return to
work without restrictions. In a June 14, 2007 letter, appellant told the Office that she did not feel
that Dr. Mirkin properly performed a physical examination.
In a June 20, 2007 letter, the Office asked Dr. Richardson to review Dr. Mirkin’s report
and respond as to whether he agreed with Dr. Mirkin’s opinion that appellant could be released
to regular duty. On June 26, 2007 Dr. Richardson responded “no” and submitted a work
restriction form limiting appellant to four hours of work per day indefinitely. He stated that it
was “undetermined” whether appellant had reached maximum medical improvement as she had
further evaluations with a neurosurgeon.
On July 17, 2007 the Office terminated appellant’s disability compensation and medical
benefits.
In an August 5, 2007 letter, appellant objected to the July 17, 2007 termination and
argued that there was evidence of her accepted neck strain condition in the enclosed letter from
Dr. Thomas R. Forget, Jr., Board-certified in neurological surgery.
In his June 25, 2007 letter, Dr. Forget reported that he examined appellant on the same
day and found slight decreased range of motion of her neck due to a muscle spasm in her neck.
He opined that appellant was suffering from neck strain and whiplash-type injury and
recommended pain management. Dr. Forget also reported appellant’s history, that she was hit in
the head at work in August 2006 and had had a cervical fusion at C5-6.
In a December 11, 2007 merit decision, an Office hearing representative conducted a
review of the written record and affirmed the termination of appellant’s disability and medical
benefits finding that the weight of the medical evidence was with Dr. Mirkin who found that
appellant had no residuals of the accepted injury and could resume full-time work.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden to justify termination or modification
of compensation benefits.1 After it has determined that an employee has a disability causally
related to his or her federal employment, the Office may not terminate compensation without

1

Joseph Roman, 55 ECAB 233 (2004), Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

establishing that the disability has ceased or that it is no longer related to the employment.2
Furthermore, the right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability.3 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.4
ANALYSIS
The Board finds that the Office improperly terminated appellant’s compensation benefits
effective December 11, 2007 on the grounds that she had no further employment-related
disability or residuals of her condition. In order to terminate compensation and medical benefits
the Office must establish that the accepted conditon has ceased or is no longer related to the
employment incident.5 As the Office has accepted appellant for neck strain it bears the burden to
establish either that the neck strain has resolved or that it is no longer related to the August 5,
2006 employment incident. The Office has not met its burden to terminate appellant’s
compensation and medical benefits.
The Board finds Dr. Mirkin’s reports not to be based on an accurate factual history nor
sufficiently well rationalized.6 Dr. Mirkin opined that appellant “may have had a strain but
certainly her symptomatology has persisted much longer than a strain should.” In order for his
reports to be based on an accurate factual history Dr. Mirkin must accept as fact what the Office
has accepted, that appellant had a neck strain due to the August 5, 2006 employment incident.
As his opinion is not based on accurate factual history it is of no probative value on the issue of
whether the condition has resolved. Additionally Dr. Mirkin’s opinion is speculative. He
concludes that because a strain should have resolved by the date of the examination that
appellant’s current symptomatology could not be from a strain. Finally Dr. Mirkin never
definitively opines that appellant’s neck strain had resolved. To establish that a condition has
resolved the Office must provide a rationalized medical opinion based on proper factual and
medical background which concludes that the condition has completely resolved. The Office
based its decision on reports that do not support its conclusion that appellant’s neck strain
condition had resolved.
The Office did not address Dr. Forget’s report. Dr. Forget reported appellant’s factual
history, performed a physical examination and diagnosed neck strain and whiplash-type injury.
Dr. Mirkin’s and Dr. Forget’s reports are assessed as to the sufficiency of the medical rationale
provided to support their conclusions. Dr. Mirkin’s report has no probative value as it is
2

Id.

3

Joseph Roman, 55 ECAB 233 (2004), Furman G. Peake, 41 ECAB 361, 364 (1990).

4

Id.

5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Dr. Mirkin is a treating physician, not an impartial medical examiner, therefore his report is not entitled to
special weight. When impartial medical specialists are used to resolve a medical conflict their reports are given
special weight if sufficiently well rationalized and based upon a proper factual background. Guiseppe Aversa, 55
ECAB 164 (2003).

4

speculative and based on an in accurate factual history. Dr. Forget’s report supports a diagnosis
of neck strain based on physical examination. The burden is not on appellant to prove that her
neck strain still exists but rather the burden is on the Office to prove that the neck strain has
resolved. The weight of the medical evidence does not rest with Dr. Mirkin therefore the Office
has not met its burden.
For the foregoing reasons, the Board finds that the Office did not properly terminate
appellant’s medical benefits, and failed to meet its burden of proof to terminate appellant’s
wage-loss compensation.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation and
medical benefits as it did not meet its burden of proof to establish that appellant’s accepted
condition had ceased.
ORDER
IT IS HEREBY ORDERED THAT the December 11, 2007 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: October 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

